 

 

 

 

 

 

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: Ady |g
United States of America Order of Restitution
v. 18 Cr. 22 (LGS)

Frank Gillette,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S.
Berman, United States Attorney for the Southern District of New York, Jason M. Swergold,
Assistant United States Attorney, of counsel; the presentence report; the Defendant’s conviction
on Count One of the above Indictment; and all other proceedings in this case, it is hereby
ORDERED that:

1. Amount of Restitution. Frank Gillette, the Defendant, shall pay restitution in the total
amount of $40,494.37 to the victim of the offense charged in Count One. The name and address
of the victims is set forth in the Schedule of Victims attached hereto. Upon advice of a change of
address, the Clerk of the Court is authorized to send payments to the new address without further

order of this Court.

Dated: New York, New York

NM ov. /Y LF
LAA _ ip ~ my ee
HONORABLE LORNA &. SCHOFIELD
UNITED STATES DISTRICT JUDGE

09.10.2013
